COXE, District Judge
(orally). The only question in this cause is whether or not the importation comes within the tariff provision for "articles of wearing apparel of every description.” Although it is true that there is, perhaps, a distinction — no two cases being exactly similar — yet it seems to me that the facts here bring this importation within numerous decisions already made by this court. Of course an article of wearing apparel that is worn in connection with a hat necessarily requires the presence of a hat, just as a necktie requires the presence of a collar. A necktie cannot be worn without a collar. A garter implies the presence of a stocking which is held up by it. A shawl which is thrown around the shoulders implies some other garment over which it is placed. I see no important distinction. Suppose these articles of wearing apparel were fastened to other articles of wearing apparel they would not cease to be articles of wearing apparel for that reason. If we could imagine, for example, an apron permanently fastened to the waist of a gown it would not change its character as an article of wearing apparel because of that fact. I do not think the distinction now made, that these veils are not wearing apparel, because fastened to a hat, is well founded. If it were, if would exclude a great many articles that wTe all concede to be wearing apparel. The finding of the board of appraisers is not contrary to the law or the facts and this court should not disturb that finding. It is conceded that these veils are complete articles of commerce as they come to this port and are used only by females as headgear; whether they are attached to the hat or not does not seem to me to be a controlling circumstance. If they were worn about the head without a hat, in the manner so graphically illustrated by the learned district attorney, there would he no doubt: as to their being articles of wearing apparel. The decision of the board of general appraisers is affirmed.